TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00725-CR



                           Charles Edward Turnbull, III, Appellant

                                                v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 53352, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Charles Edward Turnbull, III seeks to appeal from a judgment of conviction for

murder. The trial court has certified that this is a plea bargain case and Turnbull has no right of

appeal. See Tex. R. App. P. 25.2(a)(2). The court also has certified that Turnbull waived his right

of appeal. The appeal is dismissed. See id. rule 25.2(d).




                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Law, Justices Kidd and Puryear

Dismissed for Want of Jurisdiction

Filed: January 8, 2004

Do Not Publish